Citation Nr: 0535113	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-20 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 20 percent for osteonecrosis of the right ankle.

2.  Entitlement to a compensable initial disability rating 
for chronic essential tremor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision which granted service 
connection at a 10 percent initial disability rating for 
osteonecrosis of the right ankle, and granted service 
connection at a noncompensable (0 percent) initial disability 
rating for chronic essential tremor, effective from March 
2002.  In August 2002, the veteran filed a notice of 
disagreement.  In November 2002, the RO issued a statement of 
the case, and in December 2002, the veteran timely filed his 
substantive appeal.

In November 2003, the RO issued a rating decision granting a 
temporary total rating of 100 percent, effective from October 
21, 2003 to January 31, 2004, based on surgical treatment 
requiring convalescence.  (The veteran underwent right ankle 
surgery.) 

In September 2004, the RO issued a rating decision granting 
an increased disability rating of 20 percent for the 
veteran's service-connected osteonecrosis of the right ankle, 
effective from March 2002.  The veteran continues to disagree 
with the initial disability rating assigned to this 
condition. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
claim for an increased rating remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit).  


FINDINGS OF FACT

1.  Since the grant of service connection, the veteran's 
osteonecrosis of the right ankle is productive of no more 
than moderate impairment, and results in no more than a 
moderate limitation of motion.

2.  Since the grant of service connection for essential 
tremor, the evidence of record does not reflect the presence 
of ascertainable residuals .  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
osteonecrosis of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.26, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5013, 5271 (2005).

2.  The criteria for an initial compensable rating for 
essential tremor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.31, 4.124a, 
Diagnostic Code 8004 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased initial disability ratings 
for his service-connected osteonecrosis of the right ankle 
and chronic essential tremor.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claims.  

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2005); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2005); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

Since the veteran appealed the initial ratings assigned in 
this matter, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
assigned may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Osteonecrosis of the Right Ankle

Historically, the veteran's service medical records revealed 
that he injured his right ankle in May 2000.  A medical board 
report, dated in November 2001, diagnosed this condition as 
chronic pain, right ankle, due to osteonecrosis of the talus, 
and recommended that the veteran be discharge from the 
service.

The veteran's service-connected osteonecrosis of the right 
ankle is currently rated as 20 percent disabling, pursuant to 
Diagnostic Codes 5013 and 5271.  

Pursuant to Diagnostic Code 5013, osteoporosis with joint 
manifestations is rated on limitation of motion of the 
affected parts, as degenerative arthritis. See 38 C.F.R. § 
4.71a, Diagnostic Code 5013 (2005).  

Degenerative arthritis is rated according to 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  This Code provides that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Initially, the Board notes that a higher rating in excess of 
20 percent is not warranted under Diagnostic Codes 5013 and 
5003.  Note (1), to Diagnostic Code 5003, states that the 20 
percent rating assignable under this section will not be 
combined with ratings based on limitation of motion.  
Diagnostic Code 5003 does provide, however, that degenerative 
arthritis established by X-ray findings can be rated on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent rating. 38 C.F.R. § 4.71a Diagnostic Code 5271 
(2004).

Ankylosis of the ankle warrants a 30 percent disability 
rating in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees. In plantar flexion 
less than 30 degrees, 20 percent is warranted. 38 C.F.R. § 
4.71a, Code 5270 (2004).

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).

Upon review of the record, the Board finds that the veteran's 
service-connected osteonecrosis of the right ankle is 
appropriately evaluated at the 20 percent disability level.  
The veteran's most recent VA examination for joints, 
performed in June 2004, noted his complaints of right ankle 
pain, which is worse with weight bearing.  The report noted 
that the veteran had undergone arthroscopy and core 
decompression surgery in October 2003, and that he uses a 
patellar tendon bearing brace.  The report noted that the 
veteran was currently employed as a quality assurance 
inspector, and that this position requires that he walk short 
distances.  He reported taking off a couple days due to right 
ankle pain over the past year and one-half.  Physical 
examination revealed that he was able to ambulate from the 
chair to the examining table without the brace.  There was 
slight swelling over the ankle region anteriorly, without 
redness or increased heat.  There was good pulses in his 
right foot and ankle, and preserved pinprick sensation.  He 
has intact function of all the muscular groups of his right 
foot and ankle, without weakness.  Range of motion testing 
revealed dorsiflexion of 10/10, plantar flexion 40/45, 
eversion 10/20, and inversion 30/30.  The report concluded 
with a diagnosis of avascular necrosis of the talus.  The VA 
examiner further opined that repetitive motions of the right 
foot and ankle will increase the stiffness and restrictive 
motion of the right ankle by 25 percent.

Post service treatment records, and a prior VA examination 
report, revealed similar findings.  A January 2002 VA 
physical examination noted the veteran's complaints of right 
ankle pain.  Physical examination revealed mild swelling and 
generalized tenderness over the anterior talus and lateral 
malleolar areas.  There was a full range of motion of the 
right ankle, with the exception of dorsiflexion which was 
limited to 15 degrees.  There were complaints of pain during 
range of motion testing.  Strength testing was 5/5 throughout 
grossly.  The report concluded with a diagnosis of right 
ankle osteonecrosis.  An MRI examination of the right ankle, 
performed in June 2002, revealed findings consistent with 
osteonecrosis of the talus with no evidence of articular 
collapse.  

In October 2003, the veteran underwent an arthroscopy of the 
right ankle joint, and core decompression of the talar body.  
X-ray examination of the right ankle, performed in October 
2003, revealed an impression of normal bones with no signs of 
fracture or dislocation.  Joint spaces were within normal 
limits.  A treatment report, dated in January 2004, noted 
that the veteran had a full range of motion in his right 
ankle, without pain on eversion.  Muscle strength testing was 
reported to be within normal limits.  The report also noted a 
well-healed cicatrix over medial, lateral aspects of the 
right ankle.  An MRI examination of the right ankle, 
performed in March 2004, revealed findings of fairly 
extensive avascular necrosis of the talus involving the body 
and neck with extension to the talonavicular joint, mild 
tenosynovitis of the distal posterior tibial tendon, and 
minimal chondral irregularity along the mid posterior aspect 
of the lateral talar dome without focal 
defect/osteochondritis dissecans.

There is no evidence that the veteran's right ankle is 
ankylosed or that he has malunion of the tibia and fibula 
with ankle disability to the required degree, as required for 
a rating higher than 20 percent under the Diagnostic Codes 
set forth above.  The Board also does not find this condition 
to be analogous to a severe foot injury, which would warrant 
a higher rating under Diagnostic Code 5284.  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Here, the veteran's right ankle 
disability is evaluated on limitation of motion; thus, a 
separate evaluation for his arthritis is not applicable. 38 
C.F.R. § 4.14 (2005).  The Board notes that the veteran 
experiences pain on use which limits his functional ability, 
but the current 20 percent rating addresses the pain due to 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This is the maximum rating for limitation of motion.  
Moreover, this rating is assigned to the veteran, despite a 
fairly wide range of motion exhibited by his right ankle.

In sum, the evidence shows that the osteonecrosis of the 
right ankle is not more than 20 percent disabling under any 
diagnostic code.  As the preponderance of the evidence is 
against the claim for an increased rating for osteonecrosis 
of the right ankle, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  There are no identifiable periods of time, 
since the effective date of service connection, during which 
this condition has been more than 20 percent disabling, and 
thus higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

B.  Chronic Essential Tremor

The veteran's service-connected chronic essential tremor has 
been assigned a noncompensable evaluation based by analogy on 
the criteria of Diagnostic Code 8004 for paralysis agitans, 
which provides for a minimum rating of 30 
percent.  The minimum rating requires ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8000-8025 Note (2005).  

Paralysis agitans is defined as "parkinsonism of unknown 
etiology, usually occurring in late life, although a juvenile 
form has been described.  It is a slowly progressive disease 
characterized by masklike facies, a characteristic tremor of 
resting muscles, a slowing of voluntary movements, a 
festinating gait, peculiar posture, and weakness of the 
muscles.  There may be excessive sweating and feelings of 
heat."  Dorland's Illustrated Medical Dictionary 1227 (28th 
ed. 1994).  

Historically, the veteran served on active duty from July 
1992 to March 2002.  A review of his inservice treatment 
records revealed complaints of and treatment for essential 
tremors of both hands.  An inservice neurological evaluation, 
performed in January 2000, revealed a diagnosis of benign 
essential tremor.  He received conservative treatment for 
this condition.

In January 2002, while the veteran was still on active duty, 
a VA general physical examination was conducted.  The report 
noted the veteran's complaints of hand tremor beginning in 
1999.  The report noted that he was not currently on any 
medications for this condition.  A neurological examination 
revealed a mild tremor of both hands when they are 
outstretched.  The report concluded with a diagnosis of 
chronic essential tremor.  

In October 2003, a VA examination for the spine and brain was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder prior to the examination.  The report 
noted that the veteran first developed tremors in his hands 
at about the age of 24 years, right hand more involved than 
the left.  The tremors are intermittent in nature, usually 
impairing the veteran when he attempts to eat or drink from a 
glass.  The report noted that he currently does not take any 
medication for this condition.  Physical examination revealed 
no tremors of the hands in either the resting position or in 
a postural position.  There were no tremors of the head, and 
his voice was not dysphonic.  There was no cogwheel rigidity, 
spasticity or asterixis in the upper extremities.  There was 
no muscle weakness or atrophy in either upper extremity, and 
deep tendon reflexes were 1+ and symmetrical in both arms.  
There was no finger-to-nose dysmetria or dysdiadochokinesis.  
The VA examiner concluded with an impression that the 
examination did not reveal a resting, postural or intension 
tremor.  

A treatment report, dated in March 2004, noted that the 
veteran's essential tremors were stable without treatment.  
The report noted that he had been issued medications for this 
condition, however, these resulted in drowsiness, and he is 
currently stable without them.  

After reviewing the veteran's claims folder, the Board 
concludes that the veteran's service-connected essential 
tremors of both hands does not warrant an increased 
disability rating of 30 percent.  As noted above, the tremor 
has not been objectively observed since the veteran's 
discharge from service, and has otherwise been characterized 
as stable.  As such, the Board concludes that since the 
current record fails to reflect the presence of ascertainable 
residuals, the appeal is denied.  

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2003 letter, the March 2002 RO decision, 
the November 2002 statement of the case (SOC), and the May 
2004 and October 2004 supplemental SOCs, advised the veteran 
of all 4 elements of the required notice described above.  
Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined for both conditions addressed in this decision.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

An increased initial rating in excess of 20 percent for 
osteonecrosis of the right ankle is denied.  

An increased initial compensable rating for chronic essential 
tremor is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


